            Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 1 of 65



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 DENSYS LTD.,

                              Plaintiff,                  Case No. 6:19-cv-680

                  v.

                                                          Jury Trial Demanded
 3SHAPE TRIOS A/S and 3SHAPE A/S,

                             Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Densys Ltd. (“Densys”) files this Complaint against 3Shape Trios A/S

and 3Shape A/S for patent infringement of United States Patent Nos. 6,402,707 and

9,222,768 (the “patents-in-suit”) (Exhibits 1-2) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                           THE PARTIES

       2.       Plaintiff Densys Ltd. is an Israeli company with its principal place of

business located at Ha-Marpe 3, AVX building, Har Hotzvim, Jerusalem 97774, Israel.

       3.       On information and belief, Defendant 3Shape TRIOS A/S is a Danish

corporation with its principal place of business at Holmens Kanal 7, 1060 Copenhagen

K, Denmark. On information and belief, the main business activities of 3Shape TRIOS


24379786
            Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 2 of 65



A/S include the development of intraoral 3D scanners and related hardware and

software for the purpose international marketing and sales to dentists, orthodontists,

and dental and/or orthodontic clinics. On information and belief, 3Shape TRIOS A/S

has developed, made, used, sold, offered for sale, or imported into the United States the

accused scan bodies, the accused intraoral scanners, and the hardware and software

associated with the accused scanners. 1 (Collectively the “Accused Products.”)

       4.       On information and belief, Defendant 3Shape A/S is a Danish corporation

with its principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

On information and belief, the main activities of 3Shape A/S include the development,

production and sale of 3D scanners and related hardware and software. On information

and belief, 3Shape A/S has developed, made, used, sold, offered for sale, or imported

into the United States one or more of the Accused Products.

       5.       As referred to herein the term “3Shape” is intended to refer to “3Shape

TRIOS A/S and 3Shape A/S, both individually and collectively.” On information and

belief, and as set out more fully below, this Court has personal jurisdiction over each of

the named defendants, and each of the named defendants is independently responsible

for at least one Count of the below-pled Counts of patent infringement.




1See, In the Matter of Certain Color Intraoral Scanners & Related Hardware & Software Initial
Determination on Violation of Section 337 & Recommended Determination on Remedy
& Bond, USITC Inv. No. 337-TA-1091 (Mar. 1, 2019)


                                              2
24379786
            Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 3 of 65



                                 JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       7.       Venue is proper pursuant to 28 U.S.C. §§ 1391(c)(3) because the 3Shape

defendants are foreign corporations not residing in a United States judicial district, and,

therefore, they may be sued in any judicial district pursuant to 28 U.S.C. §§ 1391(c)(3).

       8.       3Shape is subject to personal jurisdiction in the United States, and

specifically in Texas, pursuant to Fed. R. Civ. P. 4(k)(2). On information and belief,

3Shape is not subject to jurisdiction in any state’s courts of general jurisdiction. 3Shape

has sufficient minimum contacts with the United States that include, inter alia,

importing, advertising, offering to sell, and/or selling the Accused Products and related

products and services throughout the United States, including in the State of Texas and

this judicial district, and such that 3Shape should reasonably and fairly anticipate being

hauled into court in the State of Texas and this judicial district.

       9.       This Court has personal jurisdiction pursuant to the Texas Long Arm

Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.042(1), (2), and (3).

       10.      On information and belief, 3Shape is subject to the Court’s personal

jurisdiction because it regularly conducts and solicits business, or otherwise engages in

other persistent courses of conduct in the State of Texas and in this judicial district,

and/or derives substantial revenue from the importation, sale, and distribution of




                                               3
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 4 of 65



goods and services provided to individuals and businesses in the State of Texas and in

this judicial district.

       11.     On information and belief, 3Shape has purposefully directed its

marketing, sales, distribution, and importation activities towards, and in relation to, the

State of Texas and its residents.

       12.     On information and belief, 3Shape has delivered the accused products into

the stream of commerce with the expectation that they will be purchased by consumers

residing in the State of Texas and this judicial district.

       13.     This Court has personal jurisdiction over 3Shape because, inter alia,

3Shape, on information and belief: (1) has committed acts of patent infringement in this

State and judicial district, (2) has substantial, continuous, and systematic contacts with

this State and this judicial district; (3) enjoys substantial income from its operations and

sales in this State and this judicial district; (4) employs Texas residents in this State and

this judicial district, and (5) solicits business and markets products, systems and/or

services in this State and judicial district including, without limitation, related to the

below-accused infringing 3Shape products and services.

                          3Shape’s Contracts with Texas Residents

       14.     3Shape is subject to this Court’s personal jurisdiction, in accordance with

due process and/or the Texas Long Arm Statute, in part, because 3Shape “contracts by

mail or otherwise with a Texas resident and either party is to perform the contract in

whole or in part in this state.” See Tex. Civ. Prac. & Rem. Code § 17.042(1).




                                               4
24379786
            Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 5 of 65



          15.    On information and belief, 3Shape maintains contracts with one or more

Texas residents related to its dental scanning business.

          16.    On information and belief, 3Shape maintains contracts with Texas

residents, including: distributors of the Accused Products, resellers of the Accused

Products, 3Shape’s agents and/or employees, dental and orthodontic practices, dental

labs, and conference and trade show promotors.

                                  3Shape’s Contracts with
                             In-State Distributors and Resellers

          17.    Mr. Christoffer Melchior, Vice President of 3Shape A/S of Global Sales

and Customer Care has previously testified that 3Shape sells its products to resellers

based in the United States.2 More specifically, Mr. Melchior has testified that 3Shape

TRIOS A/S “sells trios scanners to 3Shape’s U.S. resellers.” 3

          18.    Mr. Melchior has also testified that 3Shape does after-sales support, when

resellers cannot solve a technical issue for an end user. 4 On information and belief,

3Shape has entered into contracts related to its after-sales product support obligations

in the State of Texas and in this judicial district.




2See generally Hearing Transcript, dated September 19, 2018, taken in In the Matter of:
Certain Color Intraoral Scanners and Related Hardware and Software, under ITC
Investigation No.: 337-TA-1091 (Exhibit 3). See Ex. 3 at pp. 759-760.
3   See Ex. 3 at p. 764.

4   See Ex. 3 at p. 760.


                                               5
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 6 of 65



       19.     On information and belief, 3Shape contracts with multiple dental product

resellers and/or distributors located in the State of Texas, including but not limited to

Henry Schein Dental, Patterson Dental, LED Dental, and Dental Planet.

       20.     On information and belief, 3Shape contracts with dental product resellers

and/or distributors located in the State and this judicial district for the purpose of

reselling, distributing, importing, selling, supporting, marketing, or offering to sell

dental scanning products and services including without limitation the Accused

Products.

       21.     On information and belief, 3Shape maintains contracts with its US

distributors and/or resellers related to distribution agreements, re-selling agreements,

after-sales support agreements, end-user training agreements, agreements related to the

training and support of the staff of said distributor and/or reseller, warrantee support

agreements, defective product replacement agreements, end-user license agreements,

and marketing agreements.

       22.     On information and belief, 3Shape has entered into one or more contracts

with resellers and/or distributors who are residents of the State of Texas and of this

judicial district.

       23.     On information and belief, the contracts 3Shape has entered into with its

US-based distributors and/or US-based resellers include contracts, which are to be

performed in whole or in part in the State of Texas and in this judicial district.

       24.     For example, and on information and belief, 3Shape contracts with a

reseller and/or distributor known as “Henry Schein Dental” to supply Henry Schein

                                              6
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 7 of 65



Dental with 3Shape Trios Intraoral Scanning Systems5 for further resell and/or

distribution to dental and orthodontic practices located in the State of Texas and in this

judicial district. On information and belief, Henry Schein Dental maintains multiple

branch locations in this judicial district, including branches located at 2120 W. Braker

Lane - Suite B, Austin, TX 78758 and 12007 Starcrest Drive, San Antonio, TX 78247. 6

         25.   On information and belief, Henry Schein Dental is the largest reseller

and/or distributor of 3Shape products in the United States.

         26.   On information and belief, Henry Schein Dental maintains multiple

locations in the State of Texas and in this judicial district, which are the among the

locations where contracts between 3Shape and Henry Schein Dental relating to, without

limitation, and the support of, reselling of, or distribution of the Accused Products, are

to be performed in whole or in part.

         27.   On information and belief, Henry Schein Dental hires persons holding

titles of “Certified Trios Trainer,”7 “Digital Technology Specialist,” 8 and “Technology

Training Manager”9 who reside in this State and in this judicial district to use,

demonstrate, train, market, sell, and/or offer to sell the accused 3Shape Trios Intraoral



5 See https://henryscheinequipmentcatalog.com/cad-cam/intraoral-scanners/3shape-
trios-wireless-pod
6   See https://www.henryschein.com/us-en/dental/find-office-locations.aspx#TX
7   See e.g. https://www.linkedin.com/in/cindy-green-30675093/.
8   See e.g. https://www.linkedin.com/in/christy-stransky-690a0a119/

9   See e.g. https://www.linkedin.com/in/amy-reynolds-01bb5852/


                                             7
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 8 of 65



Scanning Systems to customers and potential customers located in the State of Texas

and this judicial district. On information and belief, part of the work performed by

Henry Schein Dental personnel in the State of Texas and in this judicial district, is

performed pursuant to a contract between Henry Schein Dental and 3Shape.

         28.   As a further example, and on information and belief, 3Shape contracts

with a reseller and/or distributor known as “Patterson Dental” to supply Patterson

Dental with 3Shape Trios Intraoral Scanning Systems10 and 3Shape Scan Bodies11 for

resell and/or distribution to dental and/or orthodontic practices located in the State of

Texas and in this judicial district. On information and belief, Paterson Dental maintains

multiple branch locations in this judicial district, including branches located at 106 East

Old Settlers Blvd., Bldg. D - Suite 150, Round Rock, TX 78664 and 12625 Wetmore Road,

Suite 103, San Antonio, TX 78247.

         29.   On information and belief, Patterson Dental is the second largest reseller

and/or distributor of 3Shape products in the United States.

         30.   On information and belief, Patterson Dental maintains multiple branch

locations and a distribution center in the State of Texas and in this judicial district,

which are the locations where contracts between 3Shape and Patterson Dental relating




10See https://www.pattersondental.com/equipment-
technology/product/345856/3shape-trios-3-wireless-scanner

11   See https://www.pattersondental.com/Supplies/ProductFamilyDetails/PIF_801370


                                              8
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 9 of 65



to the reselling and/or distribution of 3Shape Trios Intraoral Scanning Systems and

3Shape Scan Bodies are performed in whole or in part.




See https://www.pattersondental.com/ContactUs/MyLocalTeam?tab=BranchLocator.

       31.     As a further example, and on information and belief, 3Shape contracts

with a reseller and/or distributor known as “Dental Planet” to supply Dental Planet

with 3Shape Trios Intraoral Scanning Systems12 for resell and/or distribution to dental

and/or orthodontic practices located in the State of Texas and in this judicial district.

On information and belief, Dental Planet, LLC is a company organized under the laws

of the State of Texas, and is registered with the Texas Comptroller of Public Accounts




12See https://www.dentalplanet.com/shop/product/3sh-scan01-3shape-trios-
intraoral-scanner-202246?search=trios


                                             9
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 10 of 65



under Texas SOS File No. 0801514037, with a registered office street address of 303 W.

Wall, Suite 2400, Midland, TX 79701.

         32.   On information and belief, Dental Planet maintains multiple locations in

the State of Texas and in this judicial district, which are among the locations where

contracts between 3Shape and Dental Planet relating to the reselling and/or

distribution of the Accused Products are performed in whole or in part.

                                  3Shape’s Contracts
                        with 3Shape’s In-State Territory Managers

         33.   On information and belief, 3Shape contracts with one or more “Territory

Managers,” who are Texas residents whose job description includes identifying,

establishing and fostering relationships with customers and resellers, including

customers and resellers located in the State of Texas and in this judicial district. 13




13   See https://careers.3shape.com/jobs/294527-us-territory-manager

See also https://www.linkedin.com/salary/territory-manager-salaries-in-austin-texas-
area-at-3shape


                                              10
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 11 of 65




See e.g., https://www.linkedin.com/in/sheridan-phillips-3942b262/

       34.     On information and belief, 3Shape’s Territory Managers and/or other

agents are responsible for selling and offering to sell the Accused Products. On

information and belief, one or more of 3Shape’s agents and/or employees, including

but not limited to its agents and/or employees holding the title of “Territory Manager,”

has sold or offered to sell the 3Shape Trios Intraoral Scanning System to customers or

prospective customers residing in the State of Texas and in this judicial district.


                                             11
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 12 of 65



                                   3Shape’s Contracts
                            with 3Shape’s In-State Customers

       35.     On information and belief, 3Shape contracts with its customers who reside

in the State of Texas and in this judicial district, where a party to such a contract is to

perform the contract in whole or in part in the State of Texas and in this judicial district.

       36.     On information and belief, 3Shape’s Texas-based customers include

resellers, distributors, dentists, dental practices, orthodontists, orthodontic practices,

dental lab owners, and dental lab practices.

       37.     For example, and on information and belief, 3Shape contracts with

multiple dental and/or orthodontic practices including but not limited to, “Creekwood

Dental Arts” (Waco, Texas) and “Merrily Sandford, DDS & Associates” (Austin, Texas),

which reside in the State of Texas and in this judicial district. 14 On information and




14See e.g., Creekwood Dental Arts, located at 7911 Woodway Dr, Waco, TX 76712.
https://www.benzinga.com/pressreleases/18/04/p11538295/drs-donna-miller-and-
michelle-hinds-offer-cosmetic-dentistry-and-profe (“In addition to take-home teeth
whitening in Waco, TX, Drs. Miller and Hinds use comfortable in-office products that
achieve results quickly. For patients who require additional methods of smile
enhancements such as dental implants, dental crowns, orthodontics and veneers, the
dentists rely on a special handheld TRIOS® intraoral scanner. The TRIOS product
creates precise digital impressions that enable fast and accurate treatments.”) See also
Merrily Sandford, DDS & Associates located at 2303 Ranch Rd. 620 S., Ste. 140, Austin,
TX 78734. https://www.austinhealthydentist.com/services/dental-technology/trio-
scanner-digital-impressions/ (“Trios Scanner Digital Impressions in Austin, Texas: Our
dentist, Dr. Merrily Sandford, and our team want to make your experience with us as
pleasant as possible. To that end, we forego the use of gooey dental alginate by using a
Trios Scanner to digitally take an impression of your mouth. If you are looking for a
dentist in Austin, Texas, who uses digital impressions, call today…”)


                                              12
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 13 of 65



belief, 3Shape supplies and supports Texas-based dental and orthodontic practices with

respect to the use of the Accused Products.

         38.   On information and belief, the contracts that 3Shape maintains with its

customers, including but not limited to dental and/or orthodontic practices who reside

in the State of Texas and this judicial district include: sales agreements, replacements

agreements, service agreements, training agreements, support agreements, end-user

license agreements and/or warrantee agreements.

         39.   On information and belief, there are multiple locations including but not

limited to multiple dental and/or orthodontic practice locations in the State of Texas

and in this judicial district, where contracts between 3Shape and its customers,

including but not limited to dental and/or orthodontic practices, relating to the sales,

support, distribution, or use of the Accused Products are performed in whole or in part.

         40.   On information and belief, 3Shape contracts with dental labs residing in

the State of Texas, including but not limited to dental labs which have been accredited

as “3Shape Ready Labs” that are located in this State and judicial district. A number of

3Shape Ready Labs located in this judicial district are listed on 3Shape’s website, 15 and

include: Summit Dental Lab,16 Creative Dental,17 BNR Dental Lab,18 Medina Dental




15   See https://www.3shape.com/en/services/ready-programs
16   See http://www.summit-dental.com/index
17   See https://www.yelp.com/biz/creative-dental-designs-woodway

18   See https://www.bnrdentallab.com/


                                              13
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 14 of 65



Restorations,19 Palmer Dental Ceramics,20 Link Dental Ventures,21 Watson Dental Lab,22

and Midtex Dental Lab.23

         41.   On information and belief, there are multiple contracts entered into by

3Shape and “3Shape Ready Labs.” More specifically, and on information and belief,

there are multiple contracts entered into by 3Shape and “3Shape Ready Labs” as a part

of the process of designating a dental lab as “3Shape Ready.” 24

         42.   On information and belief, the contracts entered into by 3Shape and

multiple “3Shape Ready” dental labs residing in the State of Texas and in this judicial

district include contracts related to “service agreements,”25 “3Shape LabCare

Subscription Package [agreements],” 26 “Warranty and Scanner Replacement




19   See https://www.manta.com/c/mhkjch2/medina-dental-restorations-llc

20   See https://palmerdentalceramics.com/
21   See https://b-m.facebook.com/linkdentalventuresllc/
22   See http://www.watsondentallab.com/
23See https://www.chamberofcommerce.com/united-
states/texas/midland/laboratories-clinical-medical-diagnostic/38550974-midtex-
dental-lab
24   See https://www.3shape.com/en/services/ready-programs
25See
https://www.kulzer.com/media/webmedia_local/downloads_new/cara_11/downlo
ads_8/brochures_1/en/3Shape_Dental_System_Product_Information_EN.pdf
26See
https://www.kulzer.com/media/webmedia_local/downloads_new/cara_11/downlo
ads_8/brochures_1/en/3Shape_Dental_System_Product_Information_EN.pdf


                                             14
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 15 of 65



Agreements,” 27 promotion agreements,28 Dental System Software purchase agreements,

29   training agreements, 30 upgrade agreements, 31 global support agreements, 32 3Shape

Cambridge Software agreements, 33 3Shape Desktop Scanner purchase and/or support

agreements, 34 end-user license agreements, and 3Shape Trios Ready Program

agreements. 35

         43.    On information and belief, there are multiple “3Shape Ready” dental lab

locations in the State of Texas, and more specifically within this judicial district, where




27See
https://www.kulzer.com/media/webmedia_local/downloads_new/cara_11/downlo
ads_8/brochures_1/en/3Shape_Dental_System_Product_Information_EN.pdf

28See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
29See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
30See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
31See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
32See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
33See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
34See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal
35See https://ww2.3shape.com/en/customer-programs/3shape-ready-programs/trios-
ready#myModal


                                             15
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 16 of 65



contracts between 3Shape and such Texas-based “3Shape Ready” dental lab are to be

performed in whole or in part.

                                 3Shape’s In-State Marketing Efforts

          44.    On information and belief, 3Shape supports and markets its Accused

Products to customers and potential customers, who reside in the State of Texas and in

this judicial district through various means, including through: the efforts of its

domestic agents and/or employees; its website; its 3Shape Academy Program; its

YouTube Videos; and its attendance and promotion of its products at Texas-based trade

shows and professional conferences.

          45.    On information and belief, 3Shape has agents that reside in the United

States, including but not limited to a domestically-organized company known as

“3Shape, Inc.”

          46.    Mr. Christoffer Melchior, Vice President of 3Shape A/S of Global Sales

and Customer Care has testified that 3Shape’s “country organization in the United

States,” 3Shape, Inc. “reports to” him. 36

          47.    On information and belief, 3Shape exercises control over 3Shape, Inc.

          48.    On information and belief, 3Shape has contracted with 3Shape, Inc. to

perform acts, which relate to the use, sales, marketing, and offers to sell the Accused

Products, where the performance of such contract or contracts is to be performed in part

in the State of Texas and in this judicial district.



36   See Ex. 3 at pp. 759-761.


                                                 16
24379786
            Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 17 of 65



         49.    On information and belief, one or more of 3Shape’s agents and/or

employees, including but not limited to its agents and/or employees holding the title of

“Territory Manager,” has sold or offered to sell the Accused Products to customers or

prospective customers residing in the State of Texas and in this judicial district.

         50.    On information and belief, 3Shape is a party to contracts for the sales and

support of the Accused Products, which were entered into as the result of the in-state

marketing efforts of its agents and/or employees, and where the performance of such

contracts is to be performed, in whole or in part, in the State of Texas and in this judicial

district.

         51.    As a further example of 3Shape’s in-state marketing activities, on

information and belief, 3Shape’s website, www.3Shape.com, provides an online

shopping platform37 for, among other things, updating subscriptions to its scanning

software. On information and belief, 3Shape’s online shopping platform is utilized by

customers and/or prospective customers who reside in the State of Texas and in this

judicial district. On information and belief, 3Shape is a party to contracts related to

scanning related products and services, which are entered into by users of 3Shape’s

online shopping platform, where the performance of such contract is to be performed,

in whole or in part, in the State of Texas and in this judicial district.

         52.    On information and belief, 3Shape’s website, www.3Shape.com, also

offers training and videos on how to use its dental scanning products and services,



37   See https://www.3shape.com/shop


                                              17
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 18 of 65



including without limitation the accused 3Shape Trios Intraoral Scanning Systems and

accused 3Shape Scan Bodies, as demonstrated by the screen capture below:




See e.g. https://ww2.3shape.com/en/knowledge-center/webinars#myModal .

         53.   On information and belief, 3Shape’s website, www.3Shape.com, also

offers product training services under the branding “3Shape Academy.” 38 On

information and belief, the participants of the 3Shape Academy include 3Shape

customers and prospective customers residing in the State of Texas and in this judicial

district, as demonstrated by its intake registration form, which specifically contemplates

Texas-based enrollees for the 3Shape Academy, as shown in the screenshot below:




38   See https://www.3shape.com/en/academy .


                                            18
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 19 of 65




See https://forms.3shape.com/cn/azvuv/training15319 .

         54.   On information and belief, the online visitors of the www.3Shape.com

website include 3Shape customers and prospective customers residing in this State and

in this judicial district.

         55.   On information and belief, 3Shape utilizes its website, www.3Shape.com,

to market its accused 3Shape Trios Intraoral Scanning Systems 39 and accused 3Shape




39   See https://www.3shape.com/en/scanners/trios .


                                           19
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 20 of 65



Scan Bodies40 to customers and prospective customers residing in the State of Texas and

in this judicial district.

         56.   On information and belief, 3Shape’s website, www.3Shape.com, further

provides a resources page with user manuals on the products and how to use the

products to encourage purchase and use of 3Shape products and services, including

without limitation the accused 3Shape Trios Intraoral Scanning Systems 41 and accused

3Shape Scan Bodies.42

         57.   On information and belief, the individuals and business entities who have

downloaded online resources encouraging purchases of 3Shape products and services

include 3Shape customers and prospective customers residing in the State of Texas and

in this judicial district.

         58.   On information and belief, 3Shape is a party to contracts related to its

Accused Products, which are entered into by Texas-based users of 3Shape’s website,

where the performance of such contract is to be performed, in whole or in part, in the

State of Texas and in this judicial district.

         59.   As a further example of 3Shape’s in-state marketing activities, on

information and belief, 3Shape utilizes YouTube to market its Accused Products to



40   See https://www.3shape.com/en/scan-bodies .
41See https://embed.widencdn.net/pdf/plus/3shape/9gjkyqthjr/3Shape-TRIOS-2019-
Brochure-EN.pdf?u=6xmdhr
42See https://www.3shape.com/-/media/files/case-studies-pdf/clinical-
cases/3shape-trios-implant-scanning.pdf?v=225c165f-fcb5-4601-a8d9-afdfc5b922b5


                                                20
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 21 of 65



customers and prospective customers, including customers and prospective customers

residing in the State of Texas and in this judicial district.

         60.   On information and belief, 3Shape has a YouTube channel with training

videos, accessible at www.youtube.com/3ShapeTrainingVideos,43 showing how to use

its intraoral scanning products and services, including without limitation the accused

3Shape Trios Intraoral Scanning Systems 44 and accused 3Shape Scan Bodies. 45

         61.   On information and belief, the online viewers of 3Shape’s YouTube videos

include 3Shape’s customers and prospective customers residing in the State of Texas

and in this judicial district. On information and belief, 3Shape is a party to contracts

related to its Accused Products, which are entered into by Texas-based viewers of

3Shape’s YouTube videos, where the performance of such contract is to be performed,

in whole or in part, in the State of Texas and in this judicial district.

         62.   As a further example of 3Shape’s in-state marketing activities, on

information and belief, 3Shape attends and acts as an exhibitor at trade shows and

conferences in the United States,46 including in this State and in this judicial district, 47


43   See also https://www.youtube.com/channel/UCxEI9LrUl3A7SjkOPbDLPpg .
44   See https://www.youtube.com/watch?v=M_KbWcCianY .
45   See https://www.youtube.com/watch?v=s-LnnPVgrHA .
46   See https://www.3shape.com/en/events .

47See https://www.3shape.com/en/news/2017/how-to-price-an-intraoral-scanner-for-
your-dental-practice . See also https://apteryx.com/news-post/led-medical-provides-
august-2015-business-update/ ;
https://www.ada.org/~/media/ADA_Annual_Meeting/Files/ADA17_Onsite_Guide.
pdf?la=en ;

                                              21
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 22 of 65



where it has demonstrated, and continues to demonstrate, the use of the its dental

scanning products and services, including without limitation the accused 3Shape Trios

Intraoral Scanning Systems48 and accused 3Shape Scan Bodies49 to the public, its

existing customers, and its prospective customers, including without limitation, to

dentist and orthodontists who reside in the State of Texas and in this judicial district.

          63.    On information and belief, 3Shape has directed its employees and agents

to attend conferences and trade shows in the State of Texas.

          64.    On information and belief, 3Shape, its employees, and its agents have

attended Texas-based trade shows and conferences as exhibitors and/or presenters in

order to promote the Accused Products.

          65.    On information and belief, 3Shape, its employees, and/or its agents have

promoted the Accused Products at Texas-based trade shows and conferences because

3Shape specifically intends for those trade-show and conference attendees to buy its

Accused Products.

          66.    Mr. Melchior has testified that 3Shape holds demo intraoral scanning

units, which it uses for training purposes, including at conferences and other events. 50




https://editions.mydigitalpublication.com/publication/?i=223721&article_id=1803600
&view=articleBrowser&ver=html5#{%22issue_id%22:223721,%22view%22:%22articleBr
owser%22,%22article_id%22:%221803600%22} .
48   See e.g. https://www.youtube.com/watch?v=Rvz25TDf5s0 .

49   See e.g. https://www.youtube.com/watch?v=b3L6RSHMV84 .

50   See Ex. 3 at p. 764-765.


                                              22
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 23 of 65



       67.     On information and belief, 3Shape has used, sold, and offered for sale its

Accused Products at trade shows and conferences in the United States, including in the

State of Texas and in this judicial district.

       68.     On information and belief, the individuals and business entities who have

interacted with 3Shape, its employees, or its agents at trade shows or conferences

include 3Shape customers and prospective customers, who reside in this State and in

this judicial district. On information and belief, 3Shape is a party to contracts related to

the Accused Products, which are entered into by Texas-based individuals and business

which have interacted with 3Shape and/or 3Shape’s agents at trade shows and/or

conferences, where the performance of such contract or contracts is to be performed, in

whole or in part, in the State of Texas and in this judicial district.

       69.     As a specific example of 3Shape’s in-state conference activities, on

information and belief, 3Shape, its employees, and/or its agents marketed the accused

3Shape Trios Intraoral Scanning System to potential customers in the State and in this

judicial district at the American Dental Association (ADA) 2014 conference, which was

held in San Antonio in October of 2014.

       70.     On information and belief, 3Shape or its agents entered into a contract

with one or more entities, including without limitation the ADA 2014 conference

organizers, in relation to its marketing activities related to the ADA 2014 Conference,

wherein at least one party to that contract performed their obligations under that

contract in whole or in part in the State of Texas, including specifically in the City of San

Antonio.

                                                23
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 24 of 65



         71.   As another specific example of 3Shape’s in-state conference activities, on

information and belief, 3Shape or its agents entered into a contract with one or more

entities in relation to the American Academy of Dental Sleep Medicine 2019 Conference,

held on or about June 7-9, 2019 in San Antonio, Texas, 51 wherein at least one party to

that contract performed their obligations under that contract in whole or in part in the

State of Texas. On information and belief, 3Shape or its agents exhibited the accused

3Shape Intraoral Scanning System at the American Academy of Dental Sleep Medicine

2019 conference for the purpose of selling and offering for sale its accused products and

services to customers and prospective customers located in the State of Texas, and more

specifically in the City of San Antonio. 52

         72.   On information and belief, 3Shape or its agents entered into an exhibitor

contract, in relation to its exhibition activities at the American Academy of Dental Sleep

Medicine 2019 conference, which was substantially in accordance with the one available

on the American Academy of Dental Sleep Medicine website. 53

         73.   As another specific example of 3Shape’s in-state conference activities, on

information and belief, 3Shape or its agents entered into a contract with one or more

entities, including but not limited to a trade show or conference promoter, in relation to

its marketing activities related to the American Academy of Implant Dentistry



51   See https://www.aadsm.org/docs/2019_Final_Program_Web5-16.pdf
52   See https://www.aadsm.org/docs/2019_Final_Program_Web5-16.pdf

53   See https://aadsm.org/docs/Exhibitor_Application_for_Webpage.pdf


                                              24
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 25 of 65



conference, held on or about September 26-29, 2018 in Dallas, Texas, 54 wherein at least

one party to that contract performed their obligations under that contract in whole or in

part in the State of Texas. On information and belief, 3Shape or its agents exhibited the

accused 3Shape Intraoral Scanning System at the American Academy of Implant

Dentistry conference for the purpose of marketing, selling, and/ or offering to sell its

Accused Products to customers located in the State of Texas.

       74.     As another specific example of 3Shape’s in-state conference activities, on

information and belief, a business entity or multiple related business entities known as

either “LED Dental, Inc.,” “LED Medical,” “Apteryx, Inc.,” and/or “Apteryx Imaging

Inc.” contracted with 3Shape or its agents to “become a distributor for the TRIOS line of

products, including the new TRIOS 3 digital impression system for the Orthodontic

market.”55 On information and belief, pursuant to such contract an entity known as

“LED Dental” exhibited the 3Shape Trios Intraoral Scanning System at the

Southwestern Society of Orthodontists in San Antonio, Texas 56 as a part of 3Shape’s

efforts to market, sell, and offer to sell its accused 3Shape Trios Intraoral Scanning

System to customers and potential customers residing in the State of Texas and in this

judicial district.


54See https://www.aaid.com/uploads/cms/documents/AC2018_Exhibitor-
Sponsor_Prospectus.pdf
55See https://apteryx.com/news-post/led-medical-provides-august-2015-business-
update/
56See https://apteryx.com/news-post/led-medical-provides-august-2015-business-
update/


                                             25
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 26 of 65



         75.   As another specific example of 3Shape’s in-state conference activities, on

information and belief, 3Shape or its agents entered into a contract with one or more

entities, including but not limited to a trade show or conference promoter, in relation to

its activities related to a conference that was held at the Courtyard by Marriott, located

at 2300 Interstate 30 Frontage Street, Mesquite, TX 75150 on or about April 19, 2019, 57

(“The Mesquite Conference”), wherein at least one party to that contract performed

their obligations under that contract in whole or in part in the State of Texas. On

information and belief, Mr. Carl Horrocks works as a Business Development Manager

for 3Shape A/S.58 On information and belief, Mr. Horrocks was a presenter at The

Mesquite Conference. 59 On information and belief, Mr. Horrocks was present in the

State of Texas, in part, to promote and market 3Shape’s digital dentistry products and

services, to the attendees of The Mesquite Conference, including to customers and

potential customers residing in the State of Texas. 60

                        3Shape’s Employment of Texas Residents

         76.   On information and belief, 3Shape is additionally subject to this Court’s

personal jurisdiction, in accordance with due process and/or the Texas Long Arm


57See https://www.eventbrite.com/e/digital-rpd-production-and-zirconia-solutions-a-
to-z-tickets-55763454995

58   See https://www.linkedin.com/in/carl-horrocks-aaa50219/.
59See https://www.eventbrite.com/e/digital-rpd-production-and-zirconia-solutions-a-
to-z-tickets-55763454995
60See https://www.eventbrite.com/e/digital-rpd-production-and-zirconia-solutions-a-
to-z-tickets-55763454995


                                             26
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 27 of 65



Statute, in part, because 3Shape recruits Texas residents, including one or more territory

managers, for employment inside or outside this state. See Tex. Civ. Prac. & Rem. Code

§ 17.042(3). See e.g., https://www.linkedin.com/in/sheridan-phillips-3942b262/

                          3Shape’s In-State Patent Infringement

       77.     On information and belief, 3Shape is additionally subject to this Court’s

personal jurisdiction, in accordance with due process and/or the Texas Long Arm

Statute because, in part, 3Shape infringes the patents-in-suit in whole or in part in this

State and this judicial district by using, importing, selling, and offering to sell the

accused products and services to customers and potential customers, such as the

previously identified resellers and/or distributors, as well as dental and orthodontic

practices that reside in the State of Texas and within this judicial district. See Tex. Civ.

Prac. & Rem. Code § 17.042(2).

       78.     This Court has personal jurisdiction over 3Shape because it committed

and continues to commit acts of infringement in the State of Texas and in this judicial

district in violation of 35 U.S.C. §§ 271(a) and (b). In particular, and on information and

belief, 3Shape has made, used, imported, offered to sell, or sold infringing products and

services, and has actively induced others to make, use, sell, offer to sell and/or import

the accused products and related products and services throughout the United States,

including in the State of Texas and this judicial district.




                                              27
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 28 of 65



                                3Shape’s Importation of
                       Infringing Products into the State of Texas

       79.     On information and belief, 3Shape TRIOS A/S has previously stipulated

to its importation of the accused the 3Shape Trios Intraoral Scanning System into the

United States. See In the Matter of Certain Color Intraoral Scanners & Related Hardware &

Software Initial Determination on Violation of Section 337 & Recommended

Determination on Remedy & Bond, USITC Inv. No. 337-TA-1091 (Mar. 1, 2019).

       80.     On information and belief, and on the basis of 3Shape’s stipulation, the

International Trade Commission has found that (“3Shape does not dispute that 3Shape

Trios A/S imports the accused products and has stipulated to this importation by

3Shape Trios A/S.”).61

       81.     On information and belief, 3Shape, and/or its agents, has imported and

shipped dental scanning products, including but not limited to the Accused Products,

from outside of the United States directly to one or more shipping addresses located in

the State of Texas.

       82.     On information and belief, 3Shape TRIOS A/S and 3Shape A/S, act either

individually or in concert, as developers, manufacturers, distributors, importers and/or




61See also In the Matter of Certain Intraoral Scanners & Related Hardware & Software Initial
Determination on Violation of Section 337; Recommended Determination on Remedy &
Bonding, USITC Inv. No. 337-TA-1090 (Apr. 26, 2019)


                                              28
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 29 of 65



marketers of the accused 3Shape Trios Intraoral Scanning System and 3Shape Scan

Bodies. 62

       83.     On information and belief, 3Shape TRIOS A/S manufactures the accused

3Shape Trios Intraoral Scanning Systems, in whole or in part, in its production facilities

in Poland.63 On information and belief, 3Shape TRIOS A/S and/or its agents have

shipped the 3Shape Trios Intraoral Scanning Systems directly to distributors, resellers,

and dental and orthodontic practices located in the United States from outside of the

territorial boundaries of the United States.64

       84.     On information and belief, “3shape TRIOS A/S owns the [accused

intraoral scanners] at all times before and after they are shipped to the [United

States].”65




62See –
https://dmec.moh.gov.vn/documents/10182/8373784/upload_00090040_15365705648
94.pdf?version=1.0&fileId=8382876 at p. 21 (“This Product catalogue includes products
that are developed and manufactured by 3Shape A/S, 3Shape TRIOS A/S and 3Shape
Medical A/S.”). See also the 3Shape Trios Intraoral Scanning System at pp. 3-6, 8-9, 18-20
and 3Shape Scan Bodies at pp. 10 & 14-16.

63See https://www.3shape.com/en/press/2015/3shape-poland-facility-expansion ;
https://eu.dental-tribune.com/news/3shape-goes-green-with-new-production-facility-
in-poland/
64See https://webcache.googleusercontent.com/search?q=cache:4-
8a3EBwzLAJ:https://app.linklog2.dk/administration/departure/print/305/+&cd=4&
hl=en&ct=clnk&gl=us
65See Color Intraoral Scanners and Related Hardware and Software ITC-337-TA-1091,
Respondents 3Shape A/S, 3Shape Trios A/S, and 3Shape Inc.’s Post-Hearing
Responsive Brief at p. 3. (Exhibit 4)


                                             29
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 30 of 65



       85.     On information and belief, 3Shape manufactures the accused 3Shape Scan

Bodies in its production facilities in Poland. 66 On information and belief, 3Shape owns

the accused 3Shape Scan Bodies at all times before and after they are shipped to the

United States.

       86.     On information and belief, 3Shape holds legal title to the Accused

Products during at least some portion of the time beginning with the placement of such

products in the stream of commerce and the delivery of such products to the users of

such products.

       87.     On information and belief, 3Shape, has imported the Accused Products

into the United States for sale and/or distribution to customers residing in the State of

Texas and this judicial district.

                                     BACKGROUND

       88.     The patents-in-suit are the result of Densys’ research, design and

development of innovative and proprietary three-dimensional intra-oral imaging

technologies, which were led by Dr. Maurice Moshe Ernst, Densys’ founder and an

inventor of the patents-in-suit.

       89.     On information and belief, defendant 3Shape designs, develops,

manufactures, and markets the accused three-dimensional intraoral scanners, including




66See at p. 56, https://www.henryschein.be/be-
fr/images/labo/3shape_d900_d500_eng.pdf


                                             30
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 31 of 65



but not limited to the “TRIOS” branded scanners. 67 (Collectively referred to herein as

“3Shape Trios Intraoral Scanners.”). 3Shape Trios Intraoral Scanners work in

conjunction with a host of other software and hardware components to form a complete

intraoral scanning system. (“3Shape Trios Intraoral Scanning System”).

       90.     On information and belief, software and hardware components of the

3Shape Trios Intraoral Scanning System, as well as other products for dental and

orthodontic applications including, but not limited to, surgical guides, crowns, bridges,

bracket templates, aligners, implants, “3Shape Anatomy Design software,”68 “3Shape

Dental Desktop,”69 “Dental System,”70 “Implant Studio,”71 “Lab Scanners,”72 “Ortho




67The accused 3Shape Intraoral Scanning Systems and related accused components
have been registered by 3Shape TRIOS A/S with the United States Library of Medicine
under at least 115 different Global Unique Device Identification Database (GUDID)
numbers. See
https://accessgudid.nlm.nih.gov/devices/search?filters%5BCompany+Name%5D%5B
%5D=3shape+Trios+A%2FS&page=1&page_size=50&query=%28"trios"%29 (Exhibit 5).


 See https://embed.widencdn.net/pdf/plus/3shape/epig8w5sbn/Anatomy-Design-
68

User-Manual-2.2.2-B-EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/cixhqulecw/Dental-Desktop-
69

User-Manual-1.6.9.x-A-EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/0igeihsi4r/Dental-System-User-
70

Manual---2.19.3.0-A-EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/4xykajex3w/Implant-Studio-
71

User-Manual-2.17.2-C-EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/0igeihsi4r/Dental-System-User-
72

Manual---2.19.3.0-A-EN.pdf.


                                            31
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 32 of 65



System,”73 “Trios Module,”74 “Trios Patient Monitoring,”75 and “Trios Treatment

Simulator,”76 products and services associated with the 3Shape Trios Intraoral Scanning

System, (the “Accused Associated Products”), infringe one or more of the claims of the

patents-in-suit, or else are subject to a convoyed and/or derivative sales damages

theory.

       91.     On information and belief, the 3Shape Trios Scanning System supports

indications including: bridges, diagnostic wax-ups, digital temps, implants, implant

bars, implant bars, implant bridges, implant planning, surgical guides, inlays, onlays,

orthodontics, splints, posts, cores, removable partial dentures, single crowns, and

veneers, as demonstrated by the screenshot below:




73See https://embed.widencdn.net/pdf/plus/3shape/tbjzukydof/Ortho-System-
Technical-Documentation-1.9.2-A-EN.pdf?.

 See https://embed.widencdn.net/pdf/plus/3shape/hbdyfk2ngg/TRIOS-Module-
74

User-Manual--2019-1.18.2-A-EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/vehlxxjmu6/TPM-2.1.2-E-
75

EN.pdf.

 See https://embed.widencdn.net/pdf/plus/3shape/py1d7ufbt4/TTS-1.4.0.0-A-
76

EN.pdf.


                                           32
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 33 of 65




See https://embed.widencdn.net/pdf/plus/3shape/hbdyfk2ngg/TRIOS-Module-
User-Manual--2019-1.18.2-A-EN.pdf.

       92.     On information and belief, digital impression scans taken with the 3Shape

Intraoral Scanning System are used by dental labs in conjunction with order

management, scanning, CAD design, patient communication, milling, laser sintering,

and 3D printing of products that are components of single dental system, as is

demonstrated by the graphic below:




                                            33
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 34 of 65




See https://embed.widencdn.net/pdf/plus/3shape/uwtzjfjvv9/Lab-Technical-
Documentation-2.19.3.0-A-EN.pdf.

         93.     On information and belief, dentists and orthodontists use the Accused

Products in combination with the Accused Associated Products to generate digital

impressions, digital images, and digital measurements for the purpose of performing

dental procedures on patients.77 On information and belief, dental procedures that

dentists perform with the assistance of the Accused Products and the Accused

Associated Products include charting an oral condition, diagnosing an oral condition,




77   See ’707 patent, claim 34-36, 67-68.


                                             34
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 35 of 65



and treating an oral condition, of the dental patient. 78 More specifically, on information

and belief, the dental procedures that dentists perform with the assistance of the

Accused Products the Accused Associated Products include general dental

maintenance, dental mapping, dental surgery, dental restoration, orthodontics,

periodontics, occlusal registration, and tempero mandibular joint (TMJ) dysfunction

therapies, dental restorations, and dental prostheses including crowns, bridges,

dentures, and implants. 79

         94.     On information and belief, 3Shape designs, develops, manufactures, and

markets 3Shape Scan Bodies80, which are intended to assist the intraoral scanning

process. On information and belief, the 3Shape Scan Bodies infringe one or more of the

patents-in-suit.

         95.     On information and belief, through the course of discovery, it is

anticipated that additional infringing products and services, and products and services

subject to a conveyed sales theory may be identified.

         96.     On information and belief, 3Shape is further involved in the sale of

and/or importation into the United States of intraoral scanners, scan bodies, Accused



78   See ’707 patent, claim 34-36, 67-68.
79   See ’707 patent, claim 34-36, 67-68.

80The accused 3Shape Scan Bodies have been registered by 3Shape A/S and 3Shape
TRIOS A/S with the United States Library of Medicine under at least 51 different Global
Unique Device Identification Database (GUDID) numbers. See
https://accessgudid.nlm.nih.gov/devices/search?page=1&page_size=50&query=%28
%223shape+scan+bodies%22%29 (Exhibit 6)


                                               35
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 36 of 65



Products, the Accused Associated Products, and other products for dental and

orthodontic applications including, but not limited to, crowns, bridges, bracket

templates, aligners and implants.

          97.     On information and belief, 3Shape’s intraoral scanners, digital and

physical models generated from digital data using 3Shape software, and 3Shape’s

hardware and software products for dental and orthodontic applications described

above embody and/or use the patented apparatuses, systems, and methods at issue.

                       3SHAPE’S WILLFUL PATENT INFRINGEMENT

          98.     On information and belief, 3Shape developed, made, and sold its

infringing 3Shape Trios Intraoral Scanning Systems despite having knowledge of one or

more of the Densys patents-at-issue.

          99.     Dr. Rune Fisker, Senior Vice President of Product Strategy 81 for 3Shape

A/S, has previously testified that 3Shape first began development of the 3Shape Trios

Intraoral Scanning Systems in or about 2007 or 2008, 82 well after the issuance of the ’707

patent in 2002.83

          100.    Dr. Fisker has further testified that 3Shape “did a lot of freedom-to-

operate analysis” and that “no lawyers were involved” in that analysis.       84




81   See https://careers.3shape.com/people/381999-rune-fisker
82   See Ex. 3 at pp. 709-710, 717.
83   See Ex. 1.

84   See Ex. 3 at pp. 726.


                                                36
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 37 of 65



         101.   On information and belief, on about May 9, 2006 and before the time

3Shape first began developing an intraoral scanner, Mr. Nikolaj Deichmann, in his then-

capacity as a “VP” of 3Shape A/S, wrote to Densys to inquire “how you company

might be interested in exploring business opportunities with 3Shape.”

         102.   On information and belief, Mr. Deichmann is a current Co-CEO, CFO, and

Board of Directors Member, and the Co-founder of 3Shape. 85

         103.   On information and belief, Mr. Deichmann invited Densys to visit

3Shape’s offices on or about March 16, 2010.

         104.   On information and belief, on or about March 16, 2010, Dr. Ernst met with

Mr. Tais Clausen, current Co-CEO and Board of Directors Member, and Co-Founder of

3Shape.86

         105.   3Shape has been on actual notice of the ’707 patent at least as early as

March, 2010, when Dr. Ernst visited 3Shape’s offices for the purpose of exploring a

collaboration in the development of intraoral scanning technologies, and during which

Dr. Ernst mentioned to Mr. Tais the existence of the ’707 patent.

         106.   On information and belief, an attorney representing Densys wrote a letter,

dated March 22, 2012, and sent by registered mail, to then-President & then-CEO, and




85See https://www.linkedin.com/in/nikolaj-deichmann-
611b523/?originalSubdomain=dk.

86   See https://dk.linkedin.com/in/tais-clausen-8987655.


                                              37
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 38 of 65



current board member of 3Shape, Mr. Flemming Thorup, 87 giving written notice to

3Shape of its infringement of the ’707 patent. (“The 2012 Patent Infringement Notice

Letter”; Exhibit 7).

       107.    On information and belief, 3Shape A/S and 3Shape TRIOS A/S are

related sister companies commonly held by the same holding company, 3Shape

Holding A/S. On information and belief, 3Shape A/S and 3Shape TRIOS A/S operate

under the control of 3Shape Holdings A/S, share a single corporate headquarters, and

have been co-managed by the same principals.

       108.    The 2012 Patent Infringement Notice Letter was mailed to: “Holmens

Kanal 7, 1060 Copenhagen K, Denmark,” the then-existing and current mailing address

of the 3Shape defendants.

       109.    On information and belief, prior to, and subsequent to, the receipt of The

2012 Patent Infringement Notice Letter, Mr. Flemming Thorup, the addressee of The

2012 Patent Infringement Notice Letter, has held the title of, or affiliation of, “Direktion”

or “Management,” of 3Shape A/S, 3Shape Trios A/S, and 3Shape Holding A/S. 88

       110.    On information and belief, 3Shape has never informed Densys that its

2012 written infringement allegations of the ’707 patent were incorrect.



87See
https://datacvr.virk.dk/data/visenhed?enhedstype=person&id=4004008917&languag
e=en-gb
88See
https://datacvr.virk.dk/data/visenhed?enhedstype=person&id=4004008917&languag
e=en-gb


                                             38
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 39 of 65



       111.    On information and belief, at least since its 2012 receipt of The 2012 Patent

Infringement Notice Letter, 3Shape’s infringing activities, including but not limited to

the making, use, importation, sale, and offers to sell the 3Shape Intraoral Scanning

System arose upon a culpable, intentional, and deliberate disregard for the property

rights of Densys, and therefore constitute acts of willful infringement. See 35 USC § 284.

                             United States Patent No. 6,402,707

       112.    On June 11, 2002, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 6,402,707 (“the ’707

patent”) entitled “Method and system for real time intra-orally acquiring and

registering three-dimensional measurements and images of intra-oral objects and

features” to Maurice M. Ernst. A true and correct copy of the ’707 patent is attached as

Exhibit 1.

       113.    The ’707 patent is presumed valid under 35 U.S.C. § 282.

       114.    Densys owns all rights, title, and interest in the ’707 patent.

       115.    Densys has not granted 3Shape a license with respect to the ’707 patent.

       116.    The ’707 patent relates to, among other things, a real time three-

dimensional intra-oral recording method and system.

                             United States Patent No. 9,222,768

       117.    On December 29, 2015, the USPTO duly and legally issued United States

Patent No. 9,222,768 (“the ’768 patent”) entitled “Supplemental scene reference surface

devices for three-dimensional mapping” to inventors Maurice Moshe Ernst, Micha




                                              39
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 40 of 65



Geffen, Uri Raz, Udi Cohen, and Uri Neta. A true and correct copy of the ’768 patent is

attached as Exhibit 2.

       118.    The ’768 patent is presumed valid under 35 U.S.C. § 282.

       119.    Densys owns all rights, title and interest in the ’768 patent.

       120.    Densys has not granted 3Shape a license with respect to the ’768 patent.

       121.    The ’768 patent relates to, among other things, a device which can be

attached to an intraoral feature for use in three-dimensional modeling of intraoral

scenes having reference surfaces with orientation and position indicia.

                                   CLAIMS FOR RELIEF

               Count I – Infringement of United States Patent No. 6,402,707

       122.    Densys repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       123.    3Shape (or those acting on its behalf) makes, uses, sells and/or offers to

sell, and imports products and services in the United States that utilize the innovations

of the ’707 patent. For example, the 3Shape Trios Intraoral Scanning System, which

includes all of the intraoral scanning systems sold or distributed under the “Trios”

brand name including but not limited to: “Trios,” “Trios 2012,” “TRIOS Color 2013,”

“TRIOS Cart Standard 2013,” “Trios Cart Color 2013,” “Trios Pod 2013/2014,” “TRIOS

3,” “TRIOS 3 Wireless,” “TRIOS 3 Mono 2016,” “TRIOS 3 Basic,” and “Trios 4” is

configured to perform a scanning method that infringes (literally and/or under the

doctrine of equivalents) at least independent claims 1 and 37 of the ’707 patent.

       124.    Claim 1 of the ’707 patent covers:

                                              40
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 41 of 65



        1. A method for real time intra-orally acquiring and registering three-
       dimensional measurements and images of intra-oral objects and features,
       the intra-oral objects and features are located inside the oral cavity of a
       dental patient, comprising the steps of:

               (a) establishing an intra-oral fixed global registration position inside
               the oral cavity of the dental patient, said intra-oral fixed global
               registration position is definable in terms of global coordinate space
               of the oral cavity, said global coordinate space is associated with a
               fixed global reference coordinate system, said global coordinate
               space includes a plurality of intra-oral local coordinate spaces in the
               oral cavity;

               (b) providing a measuring and imaging device for measuring and
               imaging the intra-oral objects and features located in the oral cavity;

               (c) selecting a field of view of said measuring and imaging device
               located at a global position in said global coordinate space of the oral
               cavity;

               (d) acquiring at least one three-dimensional measurement and image
               of the intra-oral objects and features located in said selected field of
               view of said measuring and imaging device, and, recording said
               global position of said measuring and imaging device relative to said
               intra-oral fixed global registration position, for forming at least one
               globally recorded three-dimensional measurement and image of the
               intra-oral objects and features located in the oral cavity;

               (e) repeating step (c) and step (d) for a plurality of said global
               positions and a plurality of said fields of view of said measuring and
               imaging device, for forming a plurality of said globally recorded
               three-dimensional measurements and images of the intra-oral
               objects and features located in the oral cavity of the dental patient;
               and

               (f) registering local coordinate space pixel positions in each of said
               plurality of globally recorded three-dimensional measurements and
               images with corresponding global coordinate space pixel positions,
               for forming a plurality of the three-dimensional measurements and
               images of the intra-oral objects and features located in the oral cavity
               of the dental patient which are registered relative to same said intra-
               oral fixed global registration position


                                              41
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 42 of 65



       125.    Upon information and belief, the 3Shape Intraoral Scanning System, meets

each and every limitation of claim 1 of the ’707 patent enumerated above.

       126.    On information and belief, the 3Shape Trios Intraoral Scanning System is

configured to perform a method for real time intra-orally acquiring and registering

three-dimensional measurements and images of intra-oral objects and features, where

the intra-oral objects and features are located inside the oral cavity of a dental patient.




See https://www.youtube.com/watch?v=-Q3e_sPFKCc

       127.    On information and belief, the 3Shape Trios Intraoral Scanning System

establishes a fixed global registration position inside the oral cavity of the dental patient

as is demonstrated by the blue circle in the instructional image below:




                                             42
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 43 of 65




See https://www.youtube.com/watch?v=M_KbWcCianY at time marker 0:41.

       128.    On information and belief, the fixed global registration position

established by the 3Shape Trios Intraoral Scanning System is definable in terms of

global coordinate space of the oral cavity.

       129.    On information and belief, the 3Shape Trios Intraoral Scanning System

defines a global coordinate space that the 3Shape Trios Intraoral Scanning System

software associates with a fixed global reference coordinate system.

       130.    On information and belief, the 3Shape Trios Intraoral Scanning System

defines a global coordinate space that includes a plurality of intra-oral local coordinate

spaces in the oral cavity, as is demonstrated by the screen capture below which notes

that 86 “3D Images” have been captured by the 3Shape Trios Intraoral Scanning System,

where each of the “3D Images” is associated with a corresponding intra-oral local

coordinate space located in the oral cavity.




                                               43
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 44 of 65




See https://www.youtube.com/watch?v=HT0RdNPXgRs

       131.    On information and belief, the 3Shape Trios Intraoral Scanning System is a

measuring and imaging device for measuring and imaging the intra-oral objects and

features located in the oral cavity, as demonstrated by the image below:




See https://www.youtube.com/watch?v=-Q3e_sPFKCc




                                            44
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 45 of 65



       132.    On information and belief, the 3Shape Trios Intraoral Scanning System is

used to select a field of view, identified by the red arrow below, while it is located at a

global position in said global coordinate space of the oral cavity:




See https://www.youtube.com/watch?v=-Q3e_sPFKCc.

       133.    On information and belief, the 3Shape Trios Intraoral Scanning System

acquires at least one three-dimensional measurement and image, as demonstrated by

the red arrow in the image below, of the intra-oral objects and features in said selected

field of view of said measuring and imaging device




                                             45
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 46 of 65



See https://www.youtube.com/watch?v=-Q3e_sPFKCc. 89

       134.    On information and belief, the 3Shape Trios Intraoral Scanning System

records the position of the 3Shape Trios Intraoral Scanner relative to an intraoral fixed

global registration position, for forming at least one globally recorded three-

dimensional measurement and image of the intra-oral objects and features located in

the oral cavity as demonstrated by the screen capture below:




See e.g. https://www.youtube.com/watch?v=M_KbWcCianY at time marker 4:59.

       135.    On information and belief, the 3Shape Trios Intraoral Scanning System is

equipped with a “unique motion sensor interface” that allows the system to record the

global position of the scanner, as is demonstrated beginning at the 1:09 time mark of the

following YouTube video: https://www.youtube.com/watch?v=Rvz25TDf5s0


89See also AlTuwaijri, Sahr. Multiple implants impression accuracy of edentulous jaw:
digital and conventional implant impression comparative study. Diss. University of
British Columbia, 2018 available at
https://open.library.ubc.ca/media/download/pdf/24/1.0371131/4 , generally
discussing accuracy of measurements taken by the 3Shape Trios Intraoral Scanning
System.


                                            46
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 47 of 65



       136.    On information and belief, the ability of the 3Shape Trios Intraoral

Scanning System to track the motion of the 3Shape Trios Intraoral Scanner is further

demonstrated by the following series of screen captures obtained from the above-

referenced YouTube video.

       137.    The following top two photographs shown below, depict scanner

movement, which is indicated by the related changes in icon representing the scanner,

which is shown in the bottom third and fourth photographs in the below series.




                                             47
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 48 of 65



See https://www.youtube.com/watch?v=Rvz25TDf5s0 . See also, 1:05-1:15 of the

following YouTube video https://www.youtube.com/watch?v=-Q3e_sPFKCc

        138.   On information and belief, the ability to track the motion of the 3Shape

Trios Intraoral Scanner is additionally referenced in 3Shape’s marketing materials,

which state that “3Shape demonstrated a smart TRIOS® feature – a motion sensor

interface that enables the hand-held to virtually rotate and turn the digital impression

like a gaming controller.”90

        139.   On information and belief, the 3Shape Trios Intraoral Scanning System

utilizes motion-detecting sensors in order to facilitate the processing and registration of

measurements and images of objects and images located in the oral cavity.

        140.   On information and belief, publicly available documents concerning the

3Shape Trios Intraoral Scanner claim that multiple images are connected by the 3Shape

Trios Intraoral Scanning System, in part, based on data recordings of a “Gyro Sensor.” 91

        141.   On information and belief, the 3Shape Trios Intraoral Scanning System

utilizes motion sensors in order to record the global position of the 3Shape Trios

Intraoral Scanner relative to a fixed intraoral global registration position, for forming at




90Seehttp://www.3shape.com/media/611283/3Shape-PR-Trios-
launched%20at%20IDS-22-3-2011.pdf

91SeeGerman language document available at https://www.zwp-
online.info/files/55007/document4_0.pdf (German: “Wie werden mehrere Aufnahmen
miteinander verbunden? Cloud Volume Matching + Gyro Sensor, Software verbindet
Aufnahmen automatisch”; English translation: “How are multiple shots connected?
Cloud Volume Matching + Gyro Sensor, Software connects recordings automatically.”)


                                             48
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 49 of 65



least one globally recorded measurement and image of intraoral objects and features

located in the oral cavity.

       142.    On information and belief, the 3Shape Trios Intraoral Scanning System

repeats the three-dimensional data registration process for a plurality measurements

and images as is demonstrated by statements in their marketing materials, which claim

that the 3Shape Trios Intraoral Scanner captures “over 3000 2D images per second.” 92

On information and belief, the iterative process of the 3Shape Trios Intraoral Scanning

System captures a plurality of global positions and a plurality of fields of view is further

demonstrated by the top left hand side of the below-linked YouTube video, 93 which

counts the number of 3D images registered by the Trios scanner. For example, in the

screen capture the field of view counter shows “3D Images 86.”




92See https://www.3shape.com/media/611283/3Shape-PR-Trios-
launched%20at%20IDS-22-3-2011.pdf
93See https://www.youtube.com/watch?v=HT0RdNPXgRs beginning at time marker
0:11.




                                            49
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 50 of 65




See https://www.youtube.com/watch?v=HT0RdNPXgRs

       143.    On information and belief, the 3Shape Trios Intraoral Scanning System

registers local coordinate space pixel positions in each of the plurality of globally

recorded three-dimensional measurements and images relative to the intra-oral fixed

global registration position as is demonstrated by the gradual accumulation of 3D

measurement data that is acquired throughout an intra-oral scan depicted in the screen

captures below.




                                             50
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 51 of 65




See https://www.youtube.com/watch?v=HT0RdNPXgRs

       144.    On information and belief, as additional three-dimensional data appears

on the 3Shape Trios Intraoral Scanning System display it has been “registered” with

respect the global coordinate space, which is defined by a global registration position.

The registration of newly recorded data with respect to the global registration position

is further demonstrated by the screen capture below, which shows that a continuous

scanning path starts with a global registration position.




                                            51
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 52 of 65



        145.   See https://www.youtube.com/watch?v=M_KbWcCianY at time marker

0:41.

        146.   Claim 37 of the ’707 patent covers:

        37. A system for real time intra-orally acquiring and registering three-
        dimensional measurements and images of intra-oral objects and features,
        where the intra-oral objects and features are located inside the oral cavity
        of a dental patient, comprising:

               (a) an intra-oral fixed global registration position inside the oral
               cavity of the dental patient, said intra-oral fixed global registration
               position is definable in terms of global coordinate space of the oral
               cavity, said global coordinate space is associated with a fixed global
               reference coordinate system, said global coordinate space includes a
               plurality of intra-oral local coordinate spaces in the oral cavity;

               (b) a measuring and imaging device for measuring and imaging the
               intra-oral objects and features located in the oral cavity, relative to
               same said intra-oral fixed global registration position; and

               (c) a mobile registration device for measuring and recording global
               positions and orientations of said measuring and imaging device,
               relative to same said intra-oral fixed global registration position.

        147.   Upon information and belief, the 3Shape Intraoral Scanning System, meets

each and every limitation of claim 37 of the ’707 patent enumerated above.

        148.   On information and belief, the 3Shape Trios Intraoral Scanning System

acquires and registers three-dimensional measurements and images of intra-oral objects

and features in real time, where the intra-oral objects and features are located inside the

oral cavity of a dental patient, as demonstrated by the video below:




                                             52
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 53 of 65




See https://www.youtube.com/watch?v=-Q3e_sPFKCc

       149.     On information and belief, and as previously demonstrated, the 3Shape

Trios Intraoral Scanning System defines an intra-oral fixed global registration position

inside the oral cavity of the dental patient, said intra-oral fixed global registration

position is definable in terms of global coordinate space of the oral cavity, said global

coordinate space is associated with a fixed global reference coordinate system, said

global coordinate space includes a plurality of intra-oral local coordinate spaces in the

oral cavity.

       150.    On information and belief, and as previously demonstrated, the 3Shape

Trios Intraoral Scanning System is comprised of a 3Shape Trios Intraoral Scanner for

measuring and imaging the intra-oral objects and features located in the oral cavity. On

information and belief, and as previously demonstrated, the measurements and images

taken by the 3Shape Trios Intraoral Scanner are taken relative to an intraoral fixed

global registration position.

       151.    On information and belief, and as previously demonstrated, the 3Shape

Trios Intraoral Scanning System is comprised of one or more motion or gyroscopic

                                              53
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 54 of 65



sensors for measuring and recording global positions and orientations of said

measuring and imaging device, relative to an intraoral fixed global registration position.

         152.   On information and belief, at least since its 2012 receipt of The 2012 Patent

Infringement Notice Letter, and its knowledge of the ’707 patent, 3Shape knowingly

encouraged, and continues to encourage, customers to directly infringe one or more

claims of the ’707 patent, including but not limited to claim 1 of the ’707 patent,

including by 3Shape’s actions that include, without limitation, specifically instructing

and actively encouraging customers to use the 3Shape Trios Intraoral Scanning System

through user guides, user manuals,94 its website,95 advertisements,96 promotional

materials97 and user instructions.

         153.   On information and belief, 3Shapes user guides, user manuals,

advertisements, promotional materials and user instructions, instruct and actively

encourage 3Shape’s customers to practice each and every element of, at least, the

method of claim 1 of the ’707 patent.

         154.   On information and belief, at least since its 2012 receipt of The 2012 Patent

Infringement Notice Letter, 3Shape knows that the acts 3Shape induced customers to



 See https://embed.widencdn.net/pdf/plus/3shape/xt7bnel76t/TRIOS-User-
94

Manual-2015-1-1.4.7.0-A-EN.pdf.

95   See https://www.3shape.com/.
96   See e.g. https://www.3shape.com/en/scanners/trios-4.
97See e.g.
https://www.pattersondental.com/Media/Default/products/3Shape/3Shape-TRIOS-
2019.pdf.


                                              54
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 55 of 65



take constitute patent infringement and 3Shape’s encouraging acts result in direct

infringement by customers.

       155.    On information and belief, 3Shape instructs and continues to instruct

customers to use the 3Shape Trios Intraoral Scanning System, without limitation,

through 3Shape’s websites, which provide support for using the 3Shape Trios Intraoral

Scanning System.

       156.    On information and belief, 3Shape’s customers directly infringe at least

claim 1 of the ’707 patent through their use of the 3Shape Trios Intraoral Scanning System.

       157.    On information and belief, 3Shape is in violation of 35 U.S.C. § 271(b) and

has been, at least since its post-filing knowledge of the ‘707 patent, indirectly infringing

and continues to indirectly infringe at least claim 1 of the ‘707 patent by knowingly and

specifically intending to induce infringement by others (including, without limitation,

3Shape’s customers) and possessing specific intent to encourage infringement by

3Shape’s customers. 3Shape’s 3Shape Trios Intraoral Scanning System is specifically

configured to function in accordance with the ‘707 patent claims, are material parts of

the invention, and do not have substantial non-infringing uses.

       158.     Densys has been damaged by the direct and/or indirect infringement of

3Shape and is suffering and will continue to suffer irreparable harm and damages as a

result of this infringement.

       Count II – Infringement of United States Patent No. 9,222,768

       159.    Densys repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

                                             55
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 56 of 65



         160.   On information and belief 3Shape (or those acting on its behalf) make, use,

import, sell, or offer to sell 3Shape Scan Bodies98 and related products and services in

the United States. The 3Shape Scan Bodies infringe (literally and/or under the doctrine

of equivalents) at least claim 1 of the ‘768 patent.

         161.   On information and belief, 3Shape Scan Bodies are reference surface

devices for use with the imaging of an intra-oral scene as demonstrated by the screen

captures below:




See https://www.youtube.com/watch?v=s-LnnPVgrHA.




98   See https://www.3shape.com/en/scan-bodies


                                              56
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 57 of 65




See https://www.3shape.com/en/scan-bodies

       162.    On information and belief, the 3Shape Scan Bodies, shown below, are

comprised of at least one sector including a length defining a first end of said at least

one sector.




See https://usstore.biohorizons.com/3shape-scan-body-kit-for-biohorizons-internal




                                             57
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 58 of 65




See
http://www.thailanddentallab.com/images/demo/content/trios/3Shape%20scan%20
bodies%20FAQ_Feb17.pdf

       163.    On information and belief, the 3Shape Scan Bodies are comprised of a

plurality of faces, indicated with arrows below, each face of said plurality of faces at an

angular orientation with respect to each adjacent face.




See https://usstore.biohorizons.com/3shape-scan-body-kit-for-biohorizons-internal




                                             58
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 59 of 65




See
http://www.thailanddentallab.com/images/demo/content/trios/3Shape%20scan%20
bodies%20FAQ_Feb17.pdf


          164.   On information and belief, the 3Shape Scan Bodies are comprised of a

plurality of faces extending along the length, as identified below, of the at least one

sector.




See https://usstore.biohorizons.com/3shape-scan-body-kit-for-biohorizons-internal



                                             59
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 60 of 65



       165.    On information and belief, the 3Shape Scan Bodies are comprised of, at

least one sector including oppositely disposed edges, identified below, which extend

from the edges of the outermost faces to a second end of said at least one sector.




See
http://www.thailanddentallab.com/images/demo/content/trios/3Shape%20scan%20
bodies%20FAQ_Feb17.pdf


       166.    On information and belief, the plurality of faces of the 3Shape Scan Bodies

are configured to provide at least one fully intraoral reference surface operative to

provide an identifiable positional characteristic.




                                             60
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 61 of 65




See https://www.youtube.com/watch?v=b3L6RSHMV84

       167.    On information and belief, the 3Shape Scan Bodies are comprised of a

mounting element, identified below, in communication with said second end of said at

least one sector.




See https://usstore.biohorizons.com/3shape-scan-body-kit-for-biohorizons-internal

       168.    On information and belief, the 3Shape Scan Bodies are comprised of an

identifiable positional characteristic, identified below, that is at a predetermined three-

dimensional spatial position from a mounting point adapted to be attached to a feature

having a substantially fixed location relative to said intra-oral scene, said intra-oral


                                             61
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 62 of 65



scene being configured to provide information for determining the three-dimensional

spatial position and orientation of a face on said reference surface device relative to the

intra-oral scene.




See https://www.youtube.com/watch?v=s-LnnPVgrHA.

       169.     On information and belief, 3Shape has been on notice of the ’768 patent at

least as early as the filing and service of the Complaint in this action.

       170.     On information and belief, at least since its post-filing knowledge of the

’768 Patent, 3Shape knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’768 patent, including by 3Shape’s actions

that include, without limitation, instructing and encouraging customers to use 3Shape

Scan Bodies through user guides/manuals, advertisement, promotional materials and

instructions.

       171.     On information and belief, at least since its post-filing knowledge of the

’768 patent, 3Shape knows that the acts 3Shape induced customers to take constitute



                                              62
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 63 of 65



patent infringement and 3Shape’s encouraging acts result in direct infringement by

customers.

       172.    On information and belief, 3Shape instructs and continues to instruct

customers to use 3Shape Scan Bodies, without limitation, through 3Shape’s websites,

which provide support for using 3Shape Scan Bodies.

       173.    On information and belief, 3Shape’s customers directly infringe at least

claim 1 of the ’768 patent through their use of 3Shape Scan Bodies.

       174.    On information and belief, 3Shape is in violation of 35 U.S.C. § 271(b) and

has been, at least since its post-filing knowledge of the ‘768 patent, indirectly infringing

and continues to indirectly infringe at least claim 1 of the ‘768 patent by knowingly and

specifically intending to induce infringement by others (including, without limitation,

3Shape’s customers) and possessing specific intent to encourage infringement by

3Shape’s customers. 3Shape’s Scan Bodies are specifically configured to function in

accordance with the ‘768 patent claims, are material parts of the invention, and do not

have substantial non-infringing uses.

       175.     Densys has been damaged by the direct and/or indirect infringement of

3Shape and is suffering and will continue to suffer irreparable harm and damages as a

result of this infringement.

                                      JURY DEMANDED

       176.    Pursuant to Federal Rule of Civil Procedure 38(b), Densys hereby requests

a trial by jury on all issues so triable.




                                             63
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 64 of 65



                                PRAYER FOR RELIEF

Densys respectfully requests this Court to enter judgment in Densys’s favor and against

3Shape as follows:

   a. finding that 3Shape has infringed one or more claims of the ’707 patent;

   b. finding that 3Shape has infringed one or more claims of the ’768 patent;

   c. awarding Densys damages under 35 U.S.C. § 284, or otherwise permitted by law,

       including increased damages for any past and continued post-verdict willful

       infringement;

   d. awarding Densys pre-judgment and post-judgment interest on the damages

       award and costs;

   e. awarding costs of this action (including all disbursements) and attorney fees

       pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   f. awarding such other costs and further relief that the Court determines to be just

       and equitable.




                                           64
24379786
           Case 6:19-cv-00680-ADA Document 1 Filed 11/26/19 Page 65 of 65



Dated: November 25, 2019               Respectfully submitted,


                                       /s/Raymond W. Mort, III
                                       Raymond W. Mort, III
                                       Texas State Bar No. 00791308
                                       raymort@austinlaw.com

                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Avenue, Suite 2000
                                       Austin, Texas 78701
                                       Tel/Fax: 512-865-7950

                                       Of Counsel:
                                       Ronald M. Daignault (pro hac vice to be filed)
                                       Chandran B. Iyer (pro hac vice to be filed)
                                       Oded Burger (pro hac vice to be filed)
                                       rdaignault@goldbergsegalla.com
                                       ciyer@goldbergsegalla.com
                                       oburger@ goldbergsegalla.com
                                       GOLDBERG SEGALLA LLP
                                       711 Third Avenue, Suite 1900
                                       New York, New York 10017
                                       Telephone: (646) 292-8700

                                       Attorneys for Densys Ltd.




                                         65
24379786
